DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-10, drawn to an apparatus, classified in F25J 1/0216.
II. Claim 11, drawn to a method, classified in F25J 1/029.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 - Fig. 1
Species 3 - Fig. 3
Species 4 - Fig. 4
Species 5 - Fig. 5
Species 6 - Fig. 6
Species 7 - Fig. 7
Species 8 - Fig. 8
The species are independent or distinct because they have many mutually exclusive features, including, inter alia, alternative cooling cycle components and streams.  In addition, these species are not obvious variants of each other based on the current record.  
The election should be consistent with the previous election and with the specification and not introduce new matter.  An election that introduces new matter or is inconsistent with itself or the claims is non-responsive.  It is noted that no other embodiments will be examined except for what is specifically elected hereby.
Lastly, it is noted that the claims are replete with indefiniteness issues and the applicant is encouraged to review the claims carefully and remove all antecedent basis deficiencies and recitations which reintroduce components or streams that were already recited and should be properly referenced.
Further, the specification is unclear in PG. Pub. para. 333 - 342 where the application refers to turbines but the only elements in the figures with the recited labels are mechanical couplings for rotating shafts.  It is unclear if this is an error of the drawings or the description.  Further it is not clear if the “combined” turbines are a disclosure of one turbine or two turbines that are connected.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  If it is determined that any claims are drawn to further subspecies, further election will be required.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it is not clear which claims are generic.
The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common features are not a special technical feature as it do not make a contribution over the prior art in view of the teachings of Byfield (US 2012/0067080). Byfield teaches the common claimed features including: a method (see whole disclosure, including Fig. 2 and para. 47 - incorporated reference US 6389844 Klein) for liquefying a natural gas (para. 2), comprising: - a first step of centrifugal compression (14, 50, Fig. 2) of a first vaporized coolant chemical mixture (mixed refrigerant, para. 57) to form a compressed mixture (compressed mixed refrigerant), - a step of fractionating (Klein - 60) the compressed mixture (compressed mixed refrigerant) into a heavy fraction (Klein-65) and a light fraction (Klein-75), a first step of exchanging heat (see Klein-67, 25) between the heavy fraction (Klein-65) of the first mixture (mixed refrigerant) and the natural gas (Klein-90, 27) in order to cool at least the natural gas (Klein-90, 27) to form a cooled natural gas (Klein- later in 25), a second step of exchanging heat (Klein-77, 25) between the light fraction (Klein-75) of the first mixture (mixed refrigerant) and the cooled natural gas (Klein - later in 25) from the first step of exchanging heat (Klein-67, 25) in order to liquefy the natural gas (27, 90), and a step of returning at least a portion of the first coolant mixture vaporized during the heat exchange steps to the first compression step (return to compression), characterized in that the method further comprises: - upstream of a step of inputting the natural gas (Klein-90, 27) into the first exchange step (Klein 67, 25), a third step of exchanging heat (Klein 15) between the natural gas (Klein-90, 27) and a second coolant chemical compound (Klein precooling refrigerant column 3, line 18-20, propane, column 4, line 25-27), - a third step of centrifugal compression of the second vaporized compound (44, para. 56), the first and third centrifugal compression step being actuated by a single common turbine (driver 60, para. 64), - the first and third compression step being carried out in a common casing (para. 44, 56, back to back compressors are in within a single casing), - a step of cooling (aftercooling) the second compound (propane) compressed during the third compression step (Klein 36), - a step of transferring the second cooled compound (propane) towards the third step of exchanging heat (Klein 15), - a fourth step of centrifugal compression (LPMR, 12, 24, 12, 30) of the light fraction (light components thereof) of the first mixture (mixed refrigerant), a second compression step (16, 54, HPMR), the second and fourth centrifugal compression step being actuated by a single common turbine (second driver 68).
Therefore the groups and species lack unity a posteriori since the common technical features are shown in the prior art.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 9, 2022